I concur in the result obtained by the majority. I cannot agree, however, that exhibits Nos. 7 and 8 should have been admitted in evidence. The majority holds that no prejudicial error was committed in their admission because respondents had not made a claim for damages to the car. There was in this case, and there is in every case of this character, additional reasons for the introduction of pictures of wrecked cars, or the scene of the accident where injury occurred. The purpose, *Page 891 
of course, is to give to the jury a better understanding of what happened. In this case, it was very evident that the purpose of introducing the exhibits Nos. 7 and 8, was to show the jury the force of the collision, the place, or places where the car was hit, and the cause of the injury to the occupants of the car. To my mind it was highly prejudicial to allow the introduction of the pictures. The condition of the car had been materially changed after the accident, and before the pictures were taken, and the unexplained changes that had been made could give, and probably did give, the jury an erroneous impression of the cause of the accident.